--------------------------------------------------------------------------------

Exhibit 10.1
September 30, 2008




Agreement on Cooperation




This Agreement on Cooperation (“AOC”) is dated September 30, 2008 and is
executed by and between Well Lead Group Limited, a company organized and
existing under the laws of the British Virgin Islands (hereinafter referred to
as “Party A”), and Pacific Asia Petroleum, Inc., a company formed and existing
under the laws of the State of Delaware, the United States of America
(hereinafter referred to as “Party B”).  Party A and Party B are jointly
referred to as the “Parties” or individually referred to as “Party”.


WITNESSETH:




WHEREAS, Party A has a 49% interest in Northeast Oil (China) Development Company
Ltd., a company that is incorporated in Hong Kong and owns a 95% interest in the
oilfield blocks Fu710 and Meilisi723 which are located in the Fulaerjiqu
Oilfield in Qiqihar City, the Heilongjiang Province in the People’s Republic of
China (the “Oil Blocks”);


WHEREAS, Party A and Party B have met several times discussing their intent to
reach a mutually acceptable agreement whereby Party B will acquire a minimum 25%
interest in Northeast Oil (China) Development Company Ltd. (the “Interest”);


WHEREAS, the Oil Blocks have existing production with additional wells to be
drilled over the next couple of years and according to public information, an
independent valuer has estimated the value of the Oil Blocks at approximately
1.8 billion Hong Kong Dollar (HK$);


WHEREAS, Party A and Party B, based on their own analyses, wish to define the
basic terms for Party B to acquire from Party A the Interest and set out such
basic terms in a draft term sheet; and


WHEREAS, Party A and Party B will continue to conduct technical analysis,
financial analysis, due diligence and negotiations in regards to Party B
acquiring such Interest.


NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties hereto agree as follows:
 


1.  
Party A and Party B have developed the attached Term Sheet which is incorporated
herein and which sets out the basic terms of cooperation.



2.  
Party A and Party B agree to use commercially reasonable efforts to negotiate
and enter into a mutually acceptable Sale and Purchase Agreement pursuant to the


 
- 1 -

--------------------------------------------------------------------------------

 

schedule as set out in the attached Term Sheet, subject to Party B’s
satisfactory due diligence review and analysis of the Oil Blocks, Interest and
proposed transaction.


3.  
Party A will hold the Oil Blocks for the exclusive acquisition of the Interest
by Party B until a Sales and Purchase Agreement is signed, but no later than
November 30, 2008.



4.  
In consideration for the exclusivity provided by Party A for such acquisition
through to November 30, 2008, and Party A’s full good faith cooperation in Party
B’s due diligence review and analyses of the Oil Blocks, Interest and proposed
transaction, which Party A hereby agrees to provide, Party B agrees to
unconditionally issue to Party A 25,000 shares of common stock of Pacific Asia
Petroleum, Inc. which is currently traded on the Over the Counter market in the
United States. Alternatively, Party A shall have the sole option (to be advised
to Party B within 10 days of the date of this Agreement) to require Party B to
pay to the bank account as stipulated by Party A the non-refundable sum of US$
50,000 within 5 working days upon the receipt of a written notice from Party A,
instead of issuing the 25,000 shares of common stock.



5.  
If at any time prior to the execution of the Sales and Purchase Agreement, Party
A (other than due to Party B’s fault) terminates the Transaction contemplated in
this AOC , Party A will compensate Party B with a cash payment of US$100,000 as
full and final settlement for the termination within 5 working days. Upon
termination or expiration of this Agreement, Party B shall forthwith return or
destroy all confidential information with all copies thereof obtained from or
provided by Party A during the due diligence.

 
6.  
The Parties agree that, unless otherwise agreed in writing, each Party will bear
its own respective costs and expenses (including, but not limited to, travel
expenses and attorney’s fees) incurred by them in pursuing the transactions
contemplated herein, whether or not such transactions are consummated.

 
7.  
Each party shall not disclose the content of this Agreement, any information
regarding this transaction save to the extent that any announcement is required
by law, the regulatory body or any stock exchange. Party B will provide to Party
A an advance copy for its review of any announcement it proposes to make
regarding this transaction, and shall incorporate any reasonable revisions
thereto proposed by Party A.



8.  
This AOC is governed by and shall be construed in accordance with the laws of
the Hong Kong Special Administrative Region of the People’s Republic of China.

 
9.  
No amendments, changes or modifications to this AOC shall be valid except if the
same are in writing and signed by a duly legal person or an authorized
representative of each Party herein.



10.  
This Agreement may be executed in one or more counterparts, each of which will
be considered an original instrument, but all of which will be considered one
and


 
- 2 -

--------------------------------------------------------------------------------

 

the same agreement, and will become binding when one or more counterparts have
been signed by each of the parties and delivered to each of the parties.








IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
caused this Agreement on Cooperation to be executed on the date first written
above.








Party A:  Well Lead Group Limited






/s/ Au Kin
Keung                                                                                               
Name : Au Kin Keung
Position : Director








Party B:  Pacific Asia Petroleum, Inc.






/s/ Frank C.
Ingriselli                                                                                          
Name : Frank C. Ingriselli
Position : President & CEO



 
- 3 -

--------------------------------------------------------------------------------

 